UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4667


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEFFREY S. SHIFLER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00320-JFM-1)


Submitted:    September 15, 2009            Decided:   October 6, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


John L. Machado, LAW OFFICE OF JOHN MACHADO, Washington, D.C.,
for Appellant. Paul Michael Cunningham, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey S. Shifler pled guilty pursuant to a written

plea agreement to interference with attendance at public schools

and   interference         with   housing,      in     violation     of   18   U.S.C.

§ 245(b)(2)(A); 42 U.S.C. § 3631(a) (2006), and he was sentenced

to fifty-one months’ imprisonment.                   Appellate counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he asserts there are no meritorious issues for appeal.

Shifler was notified of his right to file a pro se supplemental

brief, but he has not done so.               The Government moves to dismiss

the appeal, asserting Shifler waived his appellate rights in the

plea agreement.

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Shifler

knowingly     and    voluntarily       waived        his   right    to    appeal    his

sentence.     Further, because counsel did not raise any sentencing

issues outside the scope of the waiver, and we discern none, the

terms of the agreement will be enforced.                   Accordingly, we grant

the Government’s motion to dismiss as to Shifler’s sentence.

However, because the appeal waiver pertains only to Shifler’s

sentence,   we      have    reviewed    the   convictions          pursuant    to   our

obligation under Anders.           As we have found no meritorious issues

for appeal, we affirm Shifler’s convictions.



                                         2
           This court requires that counsel inform his client, in

writing,   of    his   right     to    petition    the   Supreme     Court   of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                Counsel’s motion must state

that a copy thereof was served on the client.                     We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before     the   court   and

argument would not aid the decisional process.



                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                          3